THEA~TORNEY              GENERAL

                            OFTEXAS




Hon. S. Perrs Brown              Opinion No. W-485
Chairman and-Executive ,Director
Texas Employment Commission      Re: Whether the Texas
Brown Building                        Employment Commission
Austin, Texas                         can enter into a valid
                                      agreement with the
                                      Federal Government to
                                      pay extended benefits
                                      under the (Federal)
                                      Temporary Unemployment
                                      Compensation Act of
                                      1958 without Legislative
Dear Mr. Brown:                       authorization.
     You have requested the opinion of this office on the follow-
ing questions concernin the (Federal) Temporary Unemployment
Compensation Act of 195% :
          1. Can the Texas Employment Commission
          enter into a valid agreement with the
          Federal Government to pay benefits under
          this Act without legislative authorization?
          2. Can the Texas Employment Commission
          pay benefits for a number of weeks in
          excess of the maximum number of weeks
          specified in the Texas Unemployment
          Compensation Act?
     The purpose of the (Federal) Temporary Unemployment
Compensation Actof 1958 is to provide temporary additional
unemployment compensation to individuals who have exhausted
their rights under the unemployment compensation laws of the
State and the Federal Government.
     The 1958 Act is applicable only in those states that have entered
into an Agreement to administer the Act. The funds are furnished
by the Federal Government and there is no obligation on the State
to repay the funds. However, the funds are not an outright grant.
Hon. S. Perry Bro$n,    Page 2   @W&485)



The Federal Government merely finances the program, and unless
the amounts expended have been restored by the States to the
United States Treasury by January 1, 1963, the Federal unemploy-
ment tax credit allowed employers in the State will be reduced as
provided in Section 104 of the Act.
     The 1958   Act provides, in part, as follows:
          "Sec. 101 (a) (1) Payment of temporary
          unemployment compensation under this'Act
          shall be made, ,for any week of unemploy-
          ment which begins on or after the fifteenth
          day after the date of the enactment of this
          Act and before April 1, 1959, to individuals
          who have, after June 30, 1957 (or after such
          later date as ma be specified pursuant to I
          section 102 (b) 5, exhausted (within the
          meaning prescribed by the Secretary by regu-
          lations) all rights under the unemployment
          compensation laws referred to in paragraph
          (3) and who have no rights to unemployment
          compensation with respect to such week under
          any such law or under any other Federal or
          State unemployment compensation law.
          "(2) Except as provided in Section 103,
          payment of temporary unemployment compen-
          sation under this Act shall be made only
          pursuant to an agreement entered into
          under section 102 and only for weeks of
          unemployment beginning after the date on
          which the agreement is entered into.
          “(3) The unemployment compensation laws
          referred to in this paragraph are:
                         unemployment compensation
                 X)02    State .
                 "(B) Title XV of the Social
                 Security Act as amended (42 U.S.C.
                 1361 et seq.I.

                 "(C) Title IV of the'~V'eteranS'
Hon. S. Perry Brown, Page 3   (~~-485)



               Readjustment Assistance Act of
               19.52,as amended (38 U.S.C. 991
               et seq.).
          11
           . . .
          "Sec. 102. (a) The Secretary (of Labor) is
          authorized on behalf of the United States to
          enter into an agreement with a State, or with
          the agency administering the unemployment
          compensation law of such State, under which
          such State agency -

               "(1) will make, as agent of the
               United States, payments of temporary
               unemployment compensation to the
               individuals referred to in section
               101 on the basis provided in this
               Act; and

               “(2)  will otherwise cooperate with
               the Secretary and with other State
               agencies in making payments of temporary
               unemployment compensation under this Act.
          "(b) If the State so requests, the agree-
          ment entered into under this section shall
          specify, inlieu of June 30, 1957, such
          later date as the State may request. In
          any such case, an exhaustion under the
          unemployment compensation law of such
          State shall not be taken into account for
          the purposes of this Act unless it occurred
          after such later date.
          II. . .

          "Sec. 104 (a) The total credits allowed
          under section 3302 c) of the Federal Un-
          employment Tax Act I26 U.S.C. 3302 (c) ) to
          taxpayers with respect to wages attributable
          to a State for the taxable year beginning on
          January 1, 1963, and for each taxable year
          thereafter, shall be reduced in the same
Hon. S. Perry Brown,   Page 4   (~~-485)



         manner as that provided by section 3302 (c)
         (2) of the Federal Unemployment Tax Act for
         the repayment of advances made under title
         XII of the Social Security Act, as amended
         (42 U.S.C. 1321 et seq.), unless or until
         the Secretary of the Treasury finds that by
         December 1 of the taxable year there have
         been restored to the Treasury the amounts
         of temporary unemployment compensation paid
         in the State under this Act (except amounts
         paid to individuals who exhausted their un-
         employment compensation under title XV of the
         Social Security Act and title IV of the Vet-
         erans' Readjustment Assistance Act of 1952
         prior to their making their first claims
         under this Act), the amount of costs in-
         curred in the administration of this Act
         with respect to the State, and the amount
         estimated by the Secretary of Labor as
         the State's proportionate share of other
         costs incurred in the administration of
         this Act."
     The first question to be determined is whether the Texas
Employment Commission can enter into the Agreement required by
Section 102 of the 1958 Act.
     The Federal Government is presently engaged in two programs
in this State under contracts with the Texas Employment Commission.
These programs are the Title XV of the Social Security Act pro-
gram and the Tit)e IV of the Veterans 1 Readjustment Assistance
Act of 1952 program. The funds disbursed by the Texas Employment
Commission under each of these two programs are outright grants
of Federal money and no repayment of such funds is involved. The
Texas Employment Commission is merely acting as the disbursing
agency for the Federal Government. Therefore, neither of these
two programs is comparable to the program required by the 1958 Act.
     The Texas Unemployment Compensation Act is codified as
Article 522113V.C.S. Article 5221b-5(a) provides that:
          "Contributions shall accrue and become
          payable by each employer for each calendar
          year, or portion thereof, in which he is
Hon. S. Perry Brown,   Page 5   (~~-485)



          subject to this Act, with respect to wages
          for employment paid during such calendar
          year, or portion thereof."
      The Texas Act further states that the contribution rate
for each employer shall be in accordance with the contribution
rate table set forth in said Act. Article 5221b+(c) (6) pro-
vides that:
            0.   .no employer shall be required to
           pay'contributions at a rate greater than
           two and seven-tenths per cent (2.7s) nor
           permitted to pay contributions at a rate
            less than one-tenth of one per cent (l/10
           of l$)."
      Article 5221b-l(d) provides that:
                .The maximum total amount of benefits
           payable to any eligible individual during
           any benefit year shall not exceed whichever
           is the lesser of:
           (1) Twenty-four (24) times his benefit
               amount, or
           (2)   One-fourth (t) of such wage credits."
      Article 5221b-16 provides that:
           "Benefits shall be deemed to be due and
           payable under this Act only to the extent
           provided in this Act and to the extent that
           moneys are available therefor to the credit
           of the Unemployment Compensation Fund, and
           neither the State nor the Commission shall
           be liable for any amount in excess of such
           sums."
      Article 5221b-9, sets forth the administrative duties and
powers of the Texas Employment Commission and provides for State -
Federal cooperation in the furnishing of information and reports
and in the administration of the Act.
Hon. S. Perry Brown,   Page 6   (~~-485)



      Article 5221b-15a pertains to "Reciprocal arrangements".
Section (a) of this Article, ,provldes for reciprocal arrange-
ments regarding individuals working for a single employing
unit in several states.
      Section (b) provides that:
          "(b) The Commission is also authorized
          to enter into arrangements with the appropri-
          ate agencies of other States or of the
          Federal Government whereby potential rights
          to benefits accumulated under the unemploy-
          ment compensation laws of one or more States
          or under one or more such laws of the Federal
          Government, or both, may constitute the basis
          for the payment of benefits through a single
          appropriate agency under terms which the Com-
          mission finds will be fairand reasonable as
          to all affected interests and will not result
          in any substantial loss to ,the fund."
      This Section of the Texas Act is commonly called the "Com-
bined Wage Agreement Section" by the Texas Employment Commission.
The Section means that employees who have potential rights to
benefits under the unemployment compensation laws of one or more
states or under one or more such laws of the Federal Government,
or both, but not having enough benefit rights in any one parti-
cular State or under the Federal Government to qualify for bene-
fit payments, may combine such benefit rights and thereby qualify
for benefit payments through one single agency. Usually the pay-
ments are made by the agency in the state where the largest benefit
credits were accumulated. We are informed by the Insurance Divi-
sion (formerly the Benefit Division) of the Texas Employment Commis-
sion that the Texas Employment Commission processes an average of
125 such reciprocal claims a month. Whereas about 7,000 initial
ordinary benefit claims are currently being processed each week by
the Texas Employment Commission.
      Section (c) provides for reimbursements to the agency making
the benefit payments under the above Section (b).
      Section (d) authorizes the Commission to enter into reciprocal
arrangements regarding individuals performing services on vessels
engaged in interstate or foreign commerce.
L




    Hon. S. Perry Brown,   Page 7   (WW-485)


          It is a well settled rule of law that statutory bodies have
    only such authority as is expressly given to them by law. The
    Texas Employment Commission being a creature of the statutes can
    exercise only such authority as is conferred upon it by law in
    clear and express language.
          In Corzelius v. Railroad Commission, et al. 182 S.W.2d 412
    (rehearing denied), (Tex. Clv. App.), the Court said:
                   .The general rule is well settled that
              boards or commissions which are creatures of
              the statutes, can exercise only such authority
              as is conferred upon them by law in clear and
              express language and that authority will not
              be construed as being conferred by implication.
              The latest pronouncement of this rule of con-
              struction appears in Board of Ins. Com'rs. v.
              Guardian Life Ins. Co., 180 S.W.2d 906. See
              also Humble Oil & Refining Co. v. Railroad Comm.,
              133 Tex. 330, 128 S.W.2d 9; Ortiz oil co.,v.
              Railroad Comm., Tex. Civ. App., 62 S.W.2d 376;
              Commercial Standard Ins. Co. v. Board of Ins.
              Com'rs., Tex. Clv. App., 34 S.W.2d 343, writ
              refused. It Is equally well settled, however,
              that when a statute Imposes a mandatory duty
              upon a governmental agency to carry out the
              express and specifically defined purposes and
              objectives stated in the law, such statute
              carries with it by necessary implication the
              authority to do whatever is reasonably neces-
              sary to effectuate the legislative mandate and
              purpose.'
          In State, et al. v. Kenyon, Inc. 153 S.W.2d 195, (Tex. Civ.
    App. 1941, error ref.), the Court held that the Texas Employment
    Commission could not, under Its rule making power, enact a rule
    counting officers of a corporation emnloyees in determining
    whether the corporation is subject to the Texas Unemployment Com-
    pensation Act, irrespective of whether such officers receive
    remuneration. The Court used the following language:
               "The Act does not authorize the Commission
               to make any rule or regulation inconsistent
               with it, but, to the contrary, only authorizes
               the Commission to administer the Act and to
c‘:;::’
Hon. S. Perry Brown,   Page 8     (WW-485)


          make rules and regulations necessary and
          suitable to that end. It requires no cita-
          tion of authorities to sustain the proposi-
          tion that under constitutional law the
          legislature cannot delegate authority to
          the Commission to make rules or regulations
          inconsistent with the Act."
      There Is no provision in the Texas Unemployment Compensa-
tion Act, either express or Implied, which would authorize the
Commission to enter into a valid agreement with the Federal
Government to pay benefits under the (Federal) Temporary Unemploy-
ment Compensation Act of 1958. Therefore, It is our opinion
that the Texas Employment Commission cannot enter Into a valid
agreement with the Federal Government to pay benefits under the
Temporary Unemployment Compensation Act of 1958 without legisls-
tive authorization.
      The answer to your second question necessitates an examina-
tion of Article 522113-1(d)of the Texas Act, hereinabove set
forth. This Article sets out the maximum total amount of benefits
payable to any eligible Individual during any benefit year. We
are of the opinion that this provision pertains only to benefit
payments mad,eunder the Texas Act. Therefore, it is our opinion
that the Texas Employment Commission cannot pay benefits under the
Texas Unemployment Compensation Act in excess of the maximum total
amount of benefits payable under the Act.

                                SUMMARY

          The Texas Employment Commission is created
          by statute and can exercise only such
          authority as is conferred upon it by law.
          The Commission cannot enter into an agree-
          ment with the Federal Government to
          extended benefits under the (Federalpacem-
          porary Unemployment Compensation Act of
          1958 without legislative authorization.
          The Texas Employment Commission cannot pay
          benefits under the Texas Unemployment
          Compensation Act in excess of the maximum
..   -




         Hon. S. Perry Brown,    Page 9   (~~-485)


                      total amount of benefits payable under
                      the Act.

                                          Very truly yours,

                                          WILL WILSON
                                          Attorney General of Texas



         FCJG:jc                            Assistant
         APPROVED:
         OPINION COMMITTEE
         Geo. P. Blackburn, Chadman
         J. C. Davis
         Jack Price
         Ray Loftln
         John Reeves
         REVIEWED FOR THE ATTORNEY GENERAL
         BY:   W. V. Geppert